Exhibit 10.1

 

EXECUTION VERSION

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated June 15, 2015, is
entered into by and among (i) Metabolix, Inc., a Delaware corporation (the
“Company”), and (ii) each person listed on Schedule I hereto (each, an
“Investor” and collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Investor, and each Investor, severally
and not jointly, desires to purchase from the Company, an aggregate of 4,370,000
units of the Company’s securities (each, a “Unit” and collectively, the
“Units”), each Unit consisting of (i) one (1) share of the Company’s common
stock, par value $0.01 per share (“Common Stock” and the shares to be issued, 
the “Common Shares”), and (ii) nine-tenths of a Common Stock warrant to purchase
one share of the Company’s Common Stock at an exercise price of $3.98 per share
(the “Warrants”), substantially in the form attached hereto as Exhibit A,
comprising an aggregate of 3,933,000 shares of Common Stock, in a private
placement pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”).

 

NOW THEREFORE, in consideration of the mutual covenants made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Purchase and Sale of Securities. 
Subject to the terms and conditions hereof, each Investor agrees, severally and
not jointly, to purchase from the Company, and the Company agrees to sell to the
Investors at the Closing, the number of Units set forth opposite each such
Investor’s name on Schedule I hereto for the price per Unit set forth in
Section 4 hereof and the aggregate purchase price set forth in Schedule I
hereto.

 

2.                                      Issuance of Securities.  Notwithstanding
anything in this Agreement to the contrary, the Company shall have no obligation
to sell any of the Securities (as defined below) to any person who is a resident
of a jurisdiction in which the sale of Securities to such person would
constitute a violation of the securities, “blue sky” or other similar laws of
such jurisdiction (collectively referred to as the “State Securities Laws”). 
For purposes of this Agreement, “Securities” shall mean the Common Shares, the
Warrants and the shares of Common Stock issued or issuable upon exercise of the
Warrants in accordance with the terms of the Warrants (such shares of Common
Stock, the “Underlying Shares”).

 

3.                                      The Closing.  The closing of the
purchase and sale of the Units (the “Closing”) shall take place at the
headquarters of the Company as promptly as practicable after the satisfaction or
waiver (to the extent permitted by law) of the conditions set forth in Section 7
hereof, or at such other time and place as the Company may designate by notice
to the Investors (such date and time being referred to herein as the “Closing
Date”); provided, however, that if

 

1

--------------------------------------------------------------------------------


 

the Closing Date does not occur on or before June 30, 2015, this Agreement may
be terminated by any Investor, as to such Investor’s obligations hereunder and
without any effect whatsoever on the obligations between the Company and the
other Investors, by written notice to the other parties.

 

4.                                      Payment for Securities.  Payment for the
Units shall be received by the Company from the Investors by wire transfer of
immediately available funds or other means approved by the Company at or prior
to the Closing, at the price of $3.4325 per Unit.  The Company shall deliver or
cause its transfer agent to deliver evidence of the issuance of the Common
Shares that each Investor purchases in book-entry form, registered in the name
of such Investor or as instructed by the Investor to be so registered at the
Closing bearing the legend set forth in Section 10, and Warrants, substantially
in the form attached hereto as Exhibit A, registered in the name of such
Investor to purchase up to a number of shares of Common Stock set forth opposite
their respective names on Schedule I hereto.

 

5.                                      Representations and Warranties of the
Company.  Except as otherwise specifically described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2014,  the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, and any
current reports on Form 8-K filed by the Company subsequent to December 31, 2014
and through the date of this Agreement with the Securities and Exchange
Commission (the “Commission”), including the information incorporated by
reference therein (collectively, the “Disclosure Package”), the Company hereby
represents and warrants to and covenants with the Investors, as of the date
hereof and as of the Closing, that:

 

(a)                                 Organization, Good Standing and
Qualification.  The Company is duly formed and validly existing under the laws
of Delaware, with full corporate power and authority to conduct its business as
it is currently being conducted and to own its assets; and has secured any other
material authorizations, approvals, permits and orders required by law for the
conduct by the Company of its business as it is currently being conducted.

 

(b)                                 Authorization.  The Company has all
corporate right, power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  All corporate action on the
part of the Company, its directors and stockholders necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company, the authorization, sale, issuance and delivery of the Securities
contemplated herein and the performance of the Company’s obligations hereunder
has been taken.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

(c)                                  Capitalization.

 

(i)                                     As of June 1, 2015, the authorized
capital stock of the Company consisted of 5,000,000 shares of preferred stock,
none of which were issued and outstanding, and 250,000,000 shares of Common
Stock, 22,589,980 shares of which were issued and outstanding. The Preferred
Stock and the Common Stock are collectively referred to herein as the “Capital
Stock.” All of the issued and outstanding shares of Capital Stock have been duly
authorized, validly issued and are fully paid and non-assessable. As of June 1,
2015, restricted stock units for

 

2

--------------------------------------------------------------------------------


 

1,180,773 shares of Common Stock were outstanding, options to purchase 941,364
shares of Common Stock were outstanding, and 3,294,904 shares of Common Stock
were available for future grants under the Company’s equity incentive and
employee compensation plans. Except as set forth in the preceding sentence, as
of the date hereof there are no outstanding options, warrants, rights (including
conversion or preemptive rights), agreements, arrangements or commitments of any
character, whether or not contingent, relating to the issued or unissued Capital
Stock of the Company or obligating the Company to issue or sell any share of
Capital Stock of, or other equity interest in, the Company.

 

(ii)                                  The Common Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be validly issued, fully paid and non-assessable and shall
be free and clear of any encumbrances, preemptive rights or restrictions (other
than as provided in this Agreement or any restrictions on transfer generally
imposed under applicable securities laws).

 

(iii)                               The issuance of the Warrants has been duly
and validly authorized by all necessary corporate action, and the Underlying
Shares, when issued upon the due exercise of the Warrants, will be validly
issued, fully paid and non-assessable and shall be free and clear of any
encumbrances, preemptive rights or restrictions (other than as provided in this
Agreement or any restrictions on transfer generally imposed under applicable
securities laws). The Company has reserved, and will reserve, at all times that
the Warrants remain outstanding, such number of shares of Common Stock
sufficient to enable the full exercise of the then outstanding Warrants.

 

(iv)                              No “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii—iv) or
(d)(3), is applicable.  For purposes of this Agreement a “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of
Rule 506 of the Securities Act, any person listed in the first paragraph of
Rule 506(d)(1).

 

(d)                                 Consents.  The Company is not required to
obtain any material consent, waiver, authorization or order of, give any notice
to, or make any filing or registration with, any court or other federal, state,
local or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
filings that have been made, or will be made, pursuant to the rules and
regulations of The Nasdaq Stock Market LLC (“Nasdaq”), applicable State
Securities Laws and post-sale filings pursuant to applicable federal and State
Securities Laws which the Company undertakes to file or obtain within the
applicable time periods.

 

(e)                                  Securities Laws. Assuming the accuracy of
each Investor’s representations and warranties set forth in Section 6, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors as contemplated hereby.

 

(f)                                   Litigation. There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened in writing against the Company or any of its directors and officers
that questions the validity of this Agreement or the right of the Company to
enter into this Agreement or to consummate the transactions contemplated hereby.
Except as

 

3

--------------------------------------------------------------------------------


 

disclosed in the Disclosure Package, there is no action, suit, proceeding or
investigation pending or, to the Company’s knowledge, currently threatened in
writing against the Company or any subsidiary or any of their respective
directors and officers which would have, either individually or in the
aggregate, a Material Adverse Effect (as defined below).

 

(g)                                  Filings. The Company has filed all forms,
reports and documents required to be filed by it with the Commission
(collectively, the “Company SEC Reports”). As of the respective dates they were
filed (except if amended, updated or superseded by a filing made by the Company
with the Commission prior to the date of this Agreement, then on the date of
such filing), the Company SEC Reports complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be, and
the applicable rules and regulations of the Commission thereunder.

 

(h)                                 Financial Statements. The consolidated
financial statements of the Company (including any notes thereto) contained in
the Disclosure Package (i) complied as to form in all material respects with the
published rules and regulations of the Commission with respect thereto,
(ii) were prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto or, in the
case of unaudited financial statements, as permitted by Form 10-Q or Form 8-K)
and (iii) each presented fairly, in all material respects, the consolidated
financial position of the Company and its consolidated subsidiaries as of the
respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein (subject, in the case of unaudited financial
statements, to normal and recurring year-end adjustments which were not and are
not expected, individually or in the aggregate, to have a Material Adverse
Effect). The Company has not had any material disagreement with any of its
auditors regarding accounting matters or policies during any of its past three
full fiscal years or during the current fiscal year-to-date, which disagreements
would require disclosure to the Company’s Board of Directors.

 

(i)                                     Certain Fees.  No brokerage or finder’s
fees or commissions are or will be payable by the Company or any subsidiary of
the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.

 

(j)                                    Acknowledgment Regarding Investors’
Purchase of Securities.  The Company acknowledges and agrees that each of the
Investors is acting solely in the capacity of an arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby.  The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
the Investors’ purchase of the Securities.  The Company further represents to
each Investor that the Company’s decision to enter into this Agreement has been

 

4

--------------------------------------------------------------------------------


 

based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(k)                                 Acknowledgment Regarding Investors’ Trading
Activity.  Anything in this Agreement or elsewhere herein to the contrary
notwithstanding (except for Sections 6(a)(iv) and 12 hereof), it is understood
and acknowledged by the Company that: (i) none of the Investors has been asked
by the Company to agree, nor has any Investor agreed, to desist from purchasing
or selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
any Investor, specifically including, without limitation, short sales or
“derivative” transactions, before or after the Closing, may negatively impact
the market price of the Company’s publicly-traded securities, (iii) any
Investor, and counter-parties in “derivative” transactions to which any such
Investor is a party, directly or indirectly, may presently have a “short”
position in the Common Stock and (iv) each Investor shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that,
except as otherwise provided by applicable law or the policies of the Company
applicable to directors, officers and employees of the Company, (y) one or more
Investors may engage in hedging activities at various times during the period
that the Securities are outstanding, including, without limitation, during the
periods that the value of the Underlying Shares deliverable with respect to
Securities are being determined, and (z) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted.  The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of this Agreement.

 

6.                                      Representations and Warranties of the
Investors.  As of the date hereof and as of the Closing, each of the Investors,
severally and not jointly, hereby represents and warrants to and covenants with
the Company that:

 

(a)                                 General.

 

(i)                                     The Investor has all requisite authority
to purchase the Securities, enter into this Agreement and to perform all the
obligations required to be performed by the Investor hereunder, and such
purchase will not contravene any law, rule or regulation binding on the Investor
or any investment guideline or restriction applicable to the Investor.

 

(ii)                                  The Investor is acquiring the Securities
for its own account and is not acquiring the Securities as a nominee or agent or
otherwise for any other person.

 

(iii)                               The Investor will comply with all applicable
laws and regulations the Investor is required to comply with in connection with
the purchase or sale of Securities in effect in any jurisdiction in which the
Investor purchases or sells Securities and obtain any consent, approval or
permission the Investor is required to obtain in connection with such purchase
or sale of Securities under the laws and regulations of any jurisdiction to
which the Investor is subject or in which the Investor makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

5

--------------------------------------------------------------------------------


 

(iv)                              Other than consummating the transactions
contemplated hereby, the Investor has not directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with such Investor,
executed any purchases or sales, including short sales, of the securities of the
Company during the period commencing as of the time that such Investor first
received a term sheet (written or oral) from the Company or any other person
representing the Company setting forth the material terms of the transactions
contemplated hereby and ending immediately prior to the execution hereof. 
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the availability of, or securing
of, available shares to borrow in order to effect short sales or similar
transactions in the future.

 

(b)                                 Information Concerning the Company.

 

(i)                                     The Investor understands and accepts
that the purchase of the Securities involves various risks.  The Investor
represents that it is able to bear a complete loss of its investment in the
Securities.

 

(ii)                                  The Investor confirms that it is not
relying on any communication (written or oral) of the Company or any of its
affiliates, as investment advice or as a recommendation to purchase the
Securities.  It is understood that information and explanations related to the
terms and conditions of the Securities provided by the Company or any of its
affiliates shall not be considered investment advice or a recommendation to
purchase the Securities, and that neither the Company nor any of its affiliates
is acting or has acted as an advisor to the Investor in deciding to invest in
the Securities.  The Investor acknowledges that neither the Company nor any of
its affiliates has made any representation regarding the proper characterization
of the Securities for purposes of determining the Investor’s authority to invest
in the Securities.

 

(iii)                               The Investor acknowledges that it has had
the opportunity to review this Agreement (including all exhibits and schedules
hereto) and the Disclosure Package and has been afforded (A) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (B) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (C) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

6

--------------------------------------------------------------------------------


 

(iv)                              The Investor understands that, unless the
Investor notifies the Company in writing to the contrary at or before the
Closing, each of the Investor’s representations and warranties contained in this
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the Investor.

 

(v)                                 The Investor understands that no federal or
state agency has passed upon the merits or risks of an investment in the
Securities or made any finding or determination concerning the fairness or
advisability of this investment.

 

(vi)                              The Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(c)                                  Non-reliance.

 

(i)                                     The Investor represents that it is not
relying on (and will not at any time rely on) any communication (written or
oral) of the Company, as investment advice or as a recommendation to purchase
the Securities, it being understood that information and explanations related to
the terms and conditions of the Securities shall not be considered investment
advice or a recommendation to purchase the Securities.

 

(ii)                                  Except as expressly provided herein, the
Investor confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) an of investment in
the Securities or (B) made any representation to the Investor regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations.  In deciding to purchase the Securities, the
Investor is not relying on the advice or recommendations of the Company and the
Investor has made its own independent decision that the investment in the
Securities is suitable and appropriate for the Investor.

 

(d)                                 Status of Investor.

 

(i)                                     The Investor has such knowledge,
sophistication, skill and experience in business, financial and investment
matters that the Investor is capable of evaluating the merits and risks of an
investment in the Securities, and has so evaluated the merits and risks of such
investment.  With the assistance of the Investor’s own professional advisors, to
the extent that the Investor has deemed appropriate, the Investor has made its
own legal, tax, accounting and financial evaluation of the merits and risks of
an investment in the Securities and the consequences of this Agreement.  The
Investor has considered the suitability of the Securities as an investment in
light of its own circumstances and financial condition and the Investor is able
to bear the risks associated with an investment in the Securities and its
authority to invest in the Securities.

 

(ii)                                  At the time the Investor was offered the
Securities, the Investor was, and as of the date hereof the Investor is, and on
the Closing Date, the Investor will be either (A) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act or (B)

 

7

--------------------------------------------------------------------------------


 

an “accredited investor” as defined in as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7), or (a)(8) under the Securities Act, and not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.  The
Investor agrees to furnish any additional information reasonably requested by
the Company or any of its affiliates to assure compliance with applicable
U.S. federal and State Securities Laws in connection with the purchase and sale
of the Securities.

 

(iii)                               The Investor hereby represents that neither
it nor any of its Rule 506(d) Related Parties is a “bad actor” within the
meaning of Rule 506(d) of the Securities Act.  For purposes of this Agreement a
“Rule 506(d) Related Party” means a person or entity covered by the “Bad Actor
disqualification” provision of Rule 506(d) of the Securities Act.

 

(e)                                  Restrictions on Transfer or Sale of
Securities.

 

(i)                                     The Investor is acquiring the Securities
solely for the Investor’s own beneficial account, for investment purposes, and
not with a view to, or for resale in connection with, any distribution of the
Securities, has no present intention of distributing any of such Securities in
violation of the Securities Act or any applicable State Securities Laws and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable State Securities Laws (this representation and
warranty not limiting such Investor’s right to sell the Securities pursuant to
the Registration Statement (as defined below) or otherwise in compliance with
applicable federal law and State Securities Laws). The Investor understands that
the Securities have not been registered under the Securities Act or any State
Securities Laws by reason of specific exemptions under the provisions thereof
which depend in part upon the investment intent of the Investor and of the other
representations made by the Investor in this Agreement.  The Investor
understands that the Company is relying upon the representations and agreements
contained in this Agreement for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 

(ii)                                  The Investor understands that the
Securities are “restricted securities” under applicable federal securities laws
and that the Securities Act and the rules of the Commission provide in substance
that the Investor may dispose of the Securities only pursuant to an effective
registration statement under the Securities Act or an exemption therefrom such
as the exemption and safe harbor provided under Rule 144 of the Securities Act.

 

(iii)                               The Investor agrees that the Investor will
not sell, assign, pledge, give, transfer or otherwise dispose of the Securities
or any interest therein, or make any offer or attempt to do any of the
foregoing, except pursuant to a registration of the Securities under the
Securities Act or in a transaction which is exempt from the registration
provisions of the Securities Act such as the exemption and safe harbor provided
under Rule 144 of the Securities Act; that the certificates representing the
Securities will bear a legend making reference to the foregoing restrictions;
and that the Company and its affiliates and transfer agent shall not be required
to give effect to any purported transfer of such Securities except upon
compliance with the foregoing restrictions.  The Company acknowledges and agrees
that an Investor may from time to time pledge pursuant to a bona fide margin
agreement with a registered broker-dealer or grant a security interest in some
or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and who agrees to
be

 

8

--------------------------------------------------------------------------------


 

bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Securities to
the pledgees or secured parties.  Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.

 

7.                                      Conditions to Obligations of the
Investor and the Company.  The obligations of the Investors to purchase and pay
for the Securities and of the Company to sell the Securities are subject to the
satisfaction at or prior to the Closing of the following conditions precedent:

 

(a)                                 Solely in the case of the Investors:

 

(i)                                     The representations and warranties of
the Company contained in Section 5 hereof shall be true and correct as of the
Closing in all material respects with the same effect as though such
representations and warranties had been made as of the Closing.

 

(ii)                                  No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered or
promulgated by any court or governmental authority of competent jurisdiction
which prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

(iii)                               Between the date of this Agreement and the
Closing Date, there shall not have been a Material Adverse Effect.  For purposes
of this Agreement, a “Material Adverse Effect” means any event, change,
violation, inaccuracy, circumstance or effect that, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on, or result in a material adverse change in, as the case may be, the
business, operations, properties, condition (financial or otherwise), assets,
liabilities or results of operations of the Company, except for any such events,
changes, violations, inaccuracies, circumstances or effects resulting from
(w) any changes in general economic, regulatory or political conditions, (x) any
changes or events generally affecting the industry in which the Company
operates, (y) any adverse change or effect that is caused by the announcement of
the transactions contemplated by this Agreement, or (z) any violations or other
matters arising from changes in law or GAAP; unless in any such instance such
change or effect described in (w), (x) or (z) impacts the Company in a
materially disproportionate manner relative to a preponderance of the other
similar entities impacted by such change.

 

(iv)                              The Company shall have executed and delivered
the letter agreement in the form attached hereto as Exhibit B (the “Standstill
Agreement”) by and among the Company, Jack W. Schuler, Renate Schuler and the
Schuler Family Foundation.

 

(b)                                 Solely in the case of the Company:

 

(i)                                     The representations and warranties of
the Investors contained in Section 6 hereof shall be true and correct as of the
Closing in all material respects with the same effect as though such
representations and warranties had been made as of the Closing.

 

(ii)                                  No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered or
promulgated by any court or governmental

 

9

--------------------------------------------------------------------------------


 

authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement.

 

(iii)                               Jack W. Schuler, Renate Schuler and the
Schuler Family Foundation shall have executed and delivered the Standstill
Agreement.

 

8.                                      Covenants of the Company.

 

(a)                                 The Company hereby agrees to use reasonable
best efforts (i) to maintain the listing or quotation of the Common Stock on the
Nasdaq Capital Market (or such other trading market that the Company applies to
have the Common Stock traded on), (ii) as promptly as practicable following the
Closing Date, to secure the listing of the Common Shares on such trading market,
and (iii) to secure the listing of all of the Underlying Shares on such trading
market.

 

(b)                                 The Company shall file a Current Report on
Form 8-K and press release disclosing the material terms of the transactions
contemplated hereby.  The Company shall, prior to such filing, furnish to the
Investors for review a copy of such Form 8-K and press release. Such press
release will be issued prior to market open on the business day following the
date of execution of this Agreement and the Form-8-K will be filed within the
time prescribed by the regulations of the Commission.

 

(c)                                  The Company shall use its reasonable best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. For so long as any Investor
holds unregistered Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to such Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for such Investor to sell the Common Shares and the Underlying Shares
under Rule 144.

 

9.                                      Registration Rights.

 

(a)                                 Shelf Registration.

 

(i)                                     At the request of the holders of at
least a majority of the Registrable Shares (the “Majority Investors”), the
Company shall use commercially reasonable efforts to file no later than 15
business days after such request, which 15 business day period shall also apply
to any such request made pursuant to that Securities Purchase Agreement dated
August 4, 2014 between the Company and the parties named therein, (the “Filing
Date”) a registration statement covering the resale of the Common Shares and the
Underlying Shares (the “Registrable Shares”) with the Commission for an offering
to be made on a continuous basis pursuant to Rule 415, or if Rule 415 is not
available for offers and sales of the Registrable Shares, by such other means of
distribution of Registrable Shares as the Majority Investors may reasonably
specify (the “Initial Registration Statement”). The Initial Registration
Statement shall be on Form S-3 (except if the Company is ineligible to register
for resale the Registrable Shares on Form S-3, in which case such registration
shall be on another appropriate form).

 

10

--------------------------------------------------------------------------------


 

(ii)           The Company shall use commercially reasonable efforts to effect
the registration (including a declaration of effectiveness thereof by the
Commission) and applicable qualifications or compliances (including, without
limitation, the execution of any required undertaking to file post-effective
amendments, appropriate qualifications or exemptions under applicable State
Securities Laws and appropriate compliance with applicable securities laws,
requirements or regulations) as promptly as practicable after the filing of the
Initial Registration Statement, but in any event prior to the date which is 90
days after the Filing Date (the “Effectiveness Date”). The Company shall, within
two (2) business days after the Effectiveness Date, file a final prospectus with
the Commission as required by Rule 424 under the Securities Act.

 

(iii)          In the event that all of the Registrable Shares cannot, as a
result of the rules and regulations of the Commission, be registered for resale
as a secondary offering on a single registration statement, the Company agrees
to promptly (i) inform the Investors thereof, (ii) use commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission and/or (iii) withdraw the Initial Registration Statement and use
commercially reasonable efforts to file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Shares permitted to be registered by the Commission, on Form S-3 or,
if the Company is ineligible to register for resale the Registrable Shares on
Form S-3, such other form available to register for resale the Registrable
Shares as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Shares. In the event the Company amends
the Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (ii) or (iii) above, the Company will use
commercially reasonable efforts to file with the Commission, as promptly as
practicable, one or more registration statements on Form S-3 or, if the Company
is ineligible to register for resale the Registrable Shares on Form S-3, such
other form available to register for resale those Registrable Shares that were
not registered for resale on the Initial Registration Statement, as amended, or
the New Registration Statement (the “Remainder Registration Statements” and,
collectively with the Initial Registration Statement and the New Registration
Statement, the “Registration Statements”).

 

(iv)          Notwithstanding any other provision of this Agreement, if the
Commission limits the number of Registrable Shares permitted to be registered on
a particular Registration Statement (and notwithstanding that the Company used
diligent efforts to advocate with the Commission for the registration of all or
a greater number of Registrable Shares), unless otherwise directed in writing by
a Holder as to its Registrable Shares, the number of Registrable Shares to be
registered on such Registration Statement will be reduced as follows:

 

(1)                                 First, the Company shall reduce or eliminate
any securities to be included other than Registrable Shares;

 

(2)                                 Second, the Company shall reduce Registrable
Shares (applied to the Investors on a pro rata basis based on the total number
of unregistered Registrable Shares held by such Investors).

 

11

--------------------------------------------------------------------------------


 

In the event of a cutback hereunder, the Company shall give the Investors at
least three (3) business days prior written notice along with the calculations
as to such Investor’s allotment.

 

(b)           All expenses incurred by the Company in complying with
Section 9(a) hereof, including, without limitation, all registration,
qualification and filing fees, printing expenses, escrow fees, fees and expenses
of counsel for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
the fees of legal counsel for any Investor or holder of Registrable Shares)
shall be borne by the Company. All selling commissions applicable to the sale of
Registrable Shares and all fees and expenses of legal counsel for any Investor
or holder of Registrable Shares related to the registration and sale of the
Registrable Shares shall be borne by the Investor or holder of Registrable
Shares incurring such commissions, fees or expenses.

 

(c)           In the case of the registration, qualification, exemption or
compliance effected by the Company pursuant to this Agreement, the Company
shall, upon reasonable request, inform the Investors as to the status of such
registration, qualification, exemption and compliance. At its expense the
Company shall:

 

(i)                                     except for such times as the Company is
permitted hereunder to suspend the use of the prospectus forming part of a
Registration Statement, use its commercially reasonable efforts to keep such
registration, and any qualification, exemption or compliance under State
Securities Laws which the Company determines to obtain, continuously effective
with respect to the Investors, and to keep the applicable Registration Statement
effective until the later of (A) two (2) years from the Closing Date, (B) the
date by which all the Registrable Shares may be sold without volume or manner of
sale restrictions which may be applicable to affiliates under Rule 144, or
(C) the date on which all of the Registrable Shares are sold. The period of time
during which the Company is required hereunder to keep a Registration Statement
effective is referred to herein as the “Registration Period”;

 

(ii)                                  advise the Investors within five
(5) business days:

 

(1)                                 when a Registration Statement or any
amendment thereto has been filed with the Commission and when such Registration
Statement or any post-effective amendment thereto has become effective;

 

(2)                                 of any request by the Commission for
amendments or supplements to any Registration Statement or the prospectus
included therein or for additional information;

 

(3)                                 of the issuance by the Commission of any
stop order suspending the effectiveness of any Registration Statement or, to the
Company’s knowledge, the initiation of any proceedings for such purpose;

 

(4)                                 of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Shares included therein for sale in any jurisdiction or, to the
Company’s

 

12

--------------------------------------------------------------------------------


 

knowledge, the initiation or threatening of any proceeding for such purpose; and

 

(5)                                 subject to the provisions this Agreement, of
the occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading;

 

(iii)          use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement as soon
as reasonably practicable;

 

(iv)          if an Investor so requests in writing, promptly furnish to the
Investor, without charge, at least one copy of each Registration Statement and
each post-effective amendment thereto, including financial statements and
schedules, and, if explicitly requested, all exhibits in the form filed with the
Commission;

 

(v)           during the Registration Period, promptly deliver to each Investor,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as the Investor may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
the Investor of Registrable Shares in connection with the offering and sale of
the Registrable Shares covered by a prospectus or any amendment or supplement
thereto;

 

(vi)          during the Registration Period, if an Investor so requests in
writing, deliver to the Investor, without charge, (i) one copy of the following
documents, other than those documents available via the Commission’s EDGAR
system: (A) its annual report on Form 10-K (or similar form), (B) its definitive
proxy statement with respect to its annual meeting of stockholders, (C) each of
its quarterly reports on Form 10-Q, and (D) a copy of each full Registration
Statement (the foregoing, in each case, excluding exhibits); and (ii) if
explicitly requested, all exhibits excluded by the parenthetical to the
immediately preceding clause (D); provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system;

 

(vii)         prior to any public offering of Registrable Shares pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under State
Securities Laws of such United States jurisdictions as an Investor reasonably
request in writing; provided that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction, and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Registrable Shares covered by any such Registration
Statement;

 

13

--------------------------------------------------------------------------------


 

(viii)        upon the occurrence of any event contemplated by
Section 9(c)(ii)(5) above, except for such times as the Company is permitted
hereunder to suspend the use of a prospectus forming part of a Registration
Statement, and taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its stockholders of the premature
disclosure of such event, the Company shall use its commercially reasonable
efforts to prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Registrable Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ix)          otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission
which could affect the sale of the Registrable Shares;

 

(x)           use its commercially reasonable efforts to cause all Registrable
Shares to be listed on each securities exchange or market, if any, on which
equity securities issued by the Company have been listed; and

 

(xi)          cooperate with any broker-dealer through which an Investor
proposes to resell its Registrable Shares in such broker-dealer’s filing with
the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by any such Investor.

 

(d)           No Investor shall have the right to take any action to restrain,
enjoin or otherwise delay any registration pursuant to Section 9(a) hereof as a
result of any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

 

(e)           Indemnification.

 

(i)            To the extent permitted by law, the Company shall indemnify each
Investor and each person controlling such Investor within the meaning of
Section 15 of the Securities Act, with respect to which any registration that
has been effected pursuant to this Agreement, against all claims, losses,
damages and liabilities (or action in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 9(e)(iii) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, any amendment or supplement thereof, or
other document incident to any registration, qualification or compliance or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, or any
violation by the Company of any rule or regulation promulgated by the Securities
Act applicable to the Company and relating to any action or inaction required of
the Company in connection with any such registration, qualification or
compliance, and will reimburse each Investor and each person controlling such
Investor, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any

 

14

--------------------------------------------------------------------------------


 

untrue statement or omission or allegation thereof is made in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of such Investor for use in preparation of any Registration Statement,
prospectus, amendment or supplement; provided however, that the Company will not
be liable in any such case where the claim, loss, damage or liability arises out
of the failure of such Investor to comply with the covenants and agreements
contained in this Agreement respecting sales of Registrable Shares, and except
that the foregoing indemnity agreement is subject to the condition that, insofar
as it relates to any such untrue statement or alleged untrue statement or
omission or alleged omission made in any preliminary prospectus but eliminated
or remedied in the amended prospectus on file with the Commission at the time
any Registration Statement becomes effective or in an amended prospectus filed
with the Commission pursuant to Rule 424(b) which meets the requirements of
Section 10(a) of the Securities Act (each, a “Final Prospectus”), such indemnity
shall not inure to the benefit of the Investor or any such controlling person,
if a copy of a Final Prospectus furnished by the Company to the Investor for
delivery was not furnished to the person or entity asserting the loss,
liability, claim or damage at or prior to the time such furnishing is required
by the Securities Act and a Final Prospectus would have cured the defect giving
rise to such loss, liability, claim or damage.

 

(ii)           Each Investor will, severally and not jointly, indemnify the
Company, each of its directors and officers, and each person who controls the
Company within the meaning of Section 15 of the Securities Act, against all
claims, losses, damages and liabilities (or actions in respect thereof),
including any of the foregoing incurred in settlement of any litigation,
commenced or threatened (subject to Section 9(e)(iii) below), arising out of or
based on any untrue statement (or alleged untrue statement) of a material fact
contained in any Registration Statement, prospectus, any amendment or supplement
thereof, or other document incident to any such registration, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
light of the circumstances in which they were made, and will reimburse the
Company, such directors and officers, and each person controlling the Company
for reasonable legal and any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action as incurred, in each case to the extent, but only to the extent, that
such untrue statement or omission or allegation thereof is made in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Investor for use in preparation of any Registration Statement,
prospectus, amendment or supplement. Notwithstanding the foregoing, the maximum
liability of the Investor under this section shall be limited to the proceeds
received by the Investor from the sale of Registrable Shares.

 

(iii)          Each party entitled to indemnification under this
Section 9(e) (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party (at its expense) to assume the
defense of any such claim or any litigation resulting therefrom, provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld, conditioned or delayed), and the Indemnified Party
may participate in such defense at such Indemnified Party’s expense, and
provided further that the failure of any Indemnified Party to

 

15

--------------------------------------------------------------------------------


 

give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this Agreement, unless such failure is materially prejudicial
to the Indemnifying Party in defending such claim or litigation. An Indemnifying
Party shall not be liable for any settlement of an action or claim effected
without its written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). No Indemnifying Party, in its defense of any such claim
or litigation, shall, except with the consent of each Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed), consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

(iv)          If the indemnification provided for in this Section 9(e) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party thereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 9(e) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 9(e), no Investor
shall be required to contribute pursuant to this Section 9(e), in the aggregate,
any amount in excess of the amount by which the net proceeds actually received
by such Investor from the sale of the Registrable Shares exceeds the amount of
any damages that such Investor has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.

 

(f)            Disclosure, Etc.

 

(i)            Not less than five (5) business days prior to the filing of each
Registration Statement, the Company shall furnish to each Investor copies of
such Registration Statement and all exhibits being filed therewith, and shall
consider in good faith the reasonable comments of such Investor. Notwithstanding
the foregoing sentence, the Company shall not be obligated to provide the
Investors advance copies of any universal shelf registration statement
registering securities in addition to those required hereunder.

 

Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Registrable Shares so that, as thereafter delivered to
the Investor, such prospectus shall not contain an untrue statement of a
material fact or omit to state any material fact required to be

 

16

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein not misleading, the
Investor will forthwith discontinue disposition of Registrable Shares pursuant
to a Registration Statement and prospectus contemplated by Section 9(a) until
its receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, the Investor shall deliver to the Company
all copies, other than permanent file copies then in the Investor’s possession,
of the prospectus covering such Registrable Shares current at the time of
receipt of such notice.

 

(ii)           Each Investor shall suspend, upon request of the Company, any
disposition of Registrable Shares pursuant to any Registration Statement and
prospectus contemplated by Section 9(a) during the occurrence or existence of
any pending corporate development with respect to the Company that the Board of
Directors of the Company believes in good faith may be material and that, in the
determination of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or prospectus.  The Company shall be entitled to exercise its right
under this paragraph to suspend the availability of a Registration Statement and
prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 

(iii)          Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The Company will use its best efforts to ensure that the use of
the prospectus may be resumed as promptly as is practicable.  The Company shall
be entitled to exercise its right under this Section 9(f) to suspend the
availability of a Registration Statement and prospectus for a period not to
exceed 60 calendar days (which need not be consecutive days) in any 12-month
period.

 

(iv)          As a condition to the inclusion of its Registrable Shares, the
Investor shall furnish to the Company such information regarding the Investor
and the distribution proposed by the Investor as the Company may reasonably
request in writing, including completing a Registration Statement Questionnaire
in the form provided by the Company, or as shall be required in connection with
any registration referred to in this Section 9.

 

(v)           Each Investor hereby covenants with the Company (i) not to make
any sale of the Registrable Shares without effectively causing the prospectus
delivery requirements under the Securities Act to be satisfied (unless such sale
is pursuant to Rule 144).

 

(vi)          Each Investor agrees not to take any action with respect to any
distribution deemed to be made pursuant to a Registration Statement which would
constitute a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

17

--------------------------------------------------------------------------------


 

(vii)         At the end of the Registration Period, each Investor shall
discontinue sales of shares pursuant to any Registration Statement upon receipt
of notice from the Company of its intention to remove from registration the
shares covered by any such Registration Statement which remain unsold, and the
Investor shall notify the Company of the number of shares registered which
remain unsold immediately upon receipt of such notice from the Company.

 

(g)           The rights to cause the Company to register Registrable Shares
granted to the Investors by the Company under Section 9(a) may be assigned by an
Investor in connection with a transfer by such Investor of all or a portion of
its Registrable Shares, provided, however, that the Investor must give the
Company at least 10 days prior notice of such transfer for such transfer to be
reflected in the Registration Statement or any amendment thereto and that
(i) such transfer may otherwise be effected in accordance with applicable
securities laws; (ii) such Investor gives prior written notice to the Company at
least 10 days prior to the transfer; and (iii) such transferee agrees to comply
with the terms and provisions of this Agreement, and such transfer is otherwise
in compliance with this Agreement. Except as specifically permitted by this
Section 9(g), the rights of an Investor with respect to Registrable Shares as
set out herein shall not be transferable to any other person, and any attempted
transfer shall cause all rights of such Investor therein to be forfeited.

 

(h)           The rights of an Investor under any provision of this Section 9
may be waived (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) or amended by an instrument in writing signed by such Investor.

 

10.          Legend.  At the Closing, the certificates representing the Common
Shares and upon issuance the certificates representing the Underlying Shares,
will be imprinted with a legend in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

18

--------------------------------------------------------------------------------


 

provided, that the Company shall (a) cause such legend to be promptly removed
once a registration statement covering the resale of any Securities is effective
under the Securities Act or if such legend is no longer required under
applicable law and (b) in connection with any sale under Rule 144, promptly (and
in any event within five (5)business days after receipt by the Company of a
request therefor accompanied by all reasonably required documentation) deliver,
or cause to be delivered, to the Investors new certificate(s) representing such
Securities that are free from all restrictive and other legends or, at the
request of an Investor, via DWAC transfer to such Investor’s account.

 

11.          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

12.          Certain Transactions. Each Investor, severally and not jointly,
covenants that neither it, nor any affiliate acting on its behalf or pursuant to
any understanding with it will execute any purchases or sales, including short
sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
initial press release as described in Section 8(b).

 

13.          Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith; provided that, subject to the consummation of the
transactions contemplated hereby, the Company shall reimburse the Investors upon
demand for up to $50,000 of reasonable out-of-pocket expenses incurred by the
Investors, including without limitation reimbursement of reasonable attorneys’
fees, in connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated hereby.

 

14.          Waiver, Amendment.  Neither this Agreement nor any provisions
hereof shall be amended, waived, discharged or terminated except by an
instrument in writing signed, in the case of an amendment, by the Company and
Investors holding not less than a majority of the Registrable Shares affected by
such amendment or, in the case of a waiver, discharge or termination, by the
party against whom such waiver, discharge or termination is sought.

 

15.          Assignability.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors holding not less than a
majority of the Registrable Shares. Any Investor may assign any or all of its
rights under this Agreement to any person to whom such Investor assigns or
transfers any Securities; provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of this
Agreement that apply to the “Investors.”  Additionally, at any time prior to the
Closing, any Investor may allocate any portion of his, her or its Units being
purchased hereunder to a third party reasonably acceptable to the Company (an

 

19

--------------------------------------------------------------------------------


 

“Additional Investor”), provided that such Additional Investor executes a
counterpart signature page to this Agreement becoming an Investor hereunder in
all respects, including without limitation making the representations and
warranties in Section 6 of this Agreement.  In the event an Additional Investor
becomes a party to this Agreement, Schedule I to this Agreement shall be updated
automatically without the need for an amendment to this Agreement.

 

16.          Waiver of Jury Trial.  EACH OF THE COMPANY AND THE INVESTORS
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

17.          Submission to Jurisdiction.  With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
Investors (“Proceedings”), each of the Company and the Investors irrevocably
submits to the jurisdiction of the federal or state courts located in the State
of Delaware, which submission shall be exclusive unless none of such courts has
lawful jurisdiction over such Proceedings.

 

18.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.

 

19.          Section and Other Headings.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

20.          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

21.          Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Company:

Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

Attention: Joseph Shaulson, CEO

Email: jshaulson@metabolix.com

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: John M. Mutkoski

 

20

--------------------------------------------------------------------------------


 

 

Email:  jmutkoski@goodwinprocter.com

 

 

If to any Investor:

The address specified in Schedule I for notices to such Investor

 

 

22.          Binding Effect.  The provisions of this Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

23.          Survival.  All representations, warranties and covenants contained
in this Agreement shall survive the Closing.

 

24.          Notification of Changes.  Each of the Company and the Investors
hereby covenants and agrees to notify the other upon the occurrence of any event
prior to the Closing which would cause any representation, warranty, or covenant
of such party contained in this Agreement to be false or incorrect.

 

25.          Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

26.          Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance or non-performance of the obligations of any other
Investor under this Agreement.  Nothing contained herein, and no action taken by
any Investor pursuant hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby. 
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose.  Each Investor has had the opportunity
to be represented by its own separate legal counsel in its review and
negotiation of this Agreement (including the exhibits and schedules hereto). 
Except as expressly contemplated by this Agreement, the Company has elected to
provide all Investors with the same terms and Agreement for the convenience of
the Company and not because it was required or requested to do so by any of the
Investors.

 

[SIGNATURE PAGE FOLLOWS]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

METABOLIX, INC.

 

 

 

 

 

By:

/s/ Joseph Shaulson

 

Name:

Joseph Shaulson

 

Title:

President and CEO

 

 

 

 

 

INVESTORS:

 

 

 

 

 

BIRCHVIEW FUND, LLC

 

 

 

 

 

By:

/s/ Matthew Strobeck

 

Name:

Matthew Strobeck

 

 

 

 

 

LYNNE BRUM

 

 

 

 

 

By:

/s/ Lynne Brum

 

Name:

Lynne Brum

 

 

 

 

 

HONG KONG SINO-SCIENCE OIL & GAS CO., LTD.

 

 

 

 

 

By:

/s/ Hui Ling

 

Name:

Hui Ling

 

Title:

Director

 

 

 

 

 

PATRICK R.D. PAUL

 

 

 

 

 

By:

/s/ Patrick R.D. Paul

 

Name:

Patrick R.D. Paul

 

 

 

 

 

OLIVER P. PEOPLES

 

 

 

 

 

By:

/s/ Oliver P. Peoples

 

Name:

Oliver P. Peoples

 

Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

H. GEORGE SCHULER

 

 

 

 

 

By:

/s/ H. George Schuler

 

Name:

H. George Schuler

 

 

 

 

 

JACK W. SCHULER

 

 

 

 

 

By:

/s/ Jack W. Schuler

 

Name:

Jack W. Schuler

 

 

 

 

 

SCHULER FAMILY FOUNDATION

 

 

 

 

 

By:

/s/ Jack W. Schuler

 

Name:

Jack W. Schuler

 

Title:

Trustee

 

 

 

 

 

JOSEPH SHAULSON

 

 

 

 

 

By:

/s/ Joseph Shaulson

 

Name:

Joseph Shaulson

 

 

 

 

 

BENJAMIN SMALL

 

 

 

 

 

By:

/s/ Benjamin Small

 

Name:

Benjamin Small

 

 

 

 

 

MATTHEW STROBECK

 

 

 

 

 

By:

/s/ Matthew Strobeck

 

Name:

Matthew Strobeck

 

23

--------------------------------------------------------------------------------


 

 

JOHAN VAN WALSEM

 

 

 

 

 

By:

/s/ Johan van Walsem

 

Name:

Johan van Walsem

 

24

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ALLOCATION OF SECURITIES

 

Investor (Name and Address)

 

Number

of Units

 

Number of

Warrants

 

Price per

Unit

 

Aggregate

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

Jack W. Schuler

 

1,664,840

 

1,498,356

 

$

3.4325

 

$

5,714,563.30

 

 

 

 

 

 

 

 

 

 

 

Schuler Family Foundation

 

1,664,840

 

1,498,356

 

$

3.4325

 

$

5,714,563.30

 

 

 

 

 

 

 

 

 

 

 

H. George Schuler

 

72,840

 

65,556

 

$

3.4325

 

$

250,023.30

 

 

 

 

 

 

 

 

 

 

 

Patrick R. D. Paul

 

131,100

 

117,990

 

$

3.4325

 

$

450,000.75

 

 

 

 

 

 

 

 

 

 

 

Matthew Strobeck

 

101,970

 

91,773

 

$

3.4325

 

$

350,012.03

 

 

 

 

 

 

 

 

 

 

 

Birchview Fund, LLC

 

43,700

 

39,330

 

$

3.4325

 

$

150,000.25

 

 

 

 

 

 

 

 

 

 

 

Benjamin Small

 

14,570

 

13,113

 

$

3.4325

 

$

50,011.53

 

 

 

 

 

 

 

 

 

 

 

Oliver P. Peoples

 

14,570

 

13,113

 

$

3.4325

 

$

50,011.53

 

 

 

 

 

 

 

 

 

 

 

Johan van Walsem

 

12,000

 

10,800

 

$

3.4325

 

$

41,190.00

 

 

 

 

 

 

 

 

 

 

 

Joseph Shaulson

 

35,000

 

31,500

 

$

3.4325

 

$

120,137.50

 

 

 

 

 

 

 

 

 

 

 

Lynne Brum

 

14,570

 

13,113

 

$

3.4325

 

$

50,011.53

 

 

 

 

 

 

 

 

 

 

 

Hong Kong Sino-Science Oil & Gas Co., Ltd.

 

600,000

 

540,000

 

$

3.4325

 

$

2,059,500

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

4,370,000

 

3,933,000

 

$

3.4325

 

$

15,000,025.00

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMON STOCK WARRANT

 

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
ISSUER OF THE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH
HEREIN AND IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF JUNE 15, 2015, COPIES
OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE ISSUER.

 

METABOLIX, INC.

 

FORM OF COMMON STOCK WARRANT

 

Warrant No. [        ]

Date of Issuance: June [  ], 2015

 

Metabolix, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [     ], a [        ], or its registered assign (the
“Holder”), is entitled to purchase from the Company [      ] shares (as adjusted
from time to time as provided in Section 12) of common stock, par value $0.01
per share, of the Company (the “Common Stock”) (each such share, a “Warrant
Share” and all such shares, the “Warrant Shares”), at an exercise price
determined pursuant to Section 3 (the “Exercise Price”), at any time and from
time to time from and after the date hereof through and including the date that
is four (4) years following the date of issuance set forth above (the
“Expiration Date”), and subject to the following terms and conditions:

 

1. Purchase Agreement. This Common Stock Warrant (this “Warrant”) is issued by
the Company in connection with that certain Securities Purchase Agreement,
entered into on June 15, 2015 (the “Purchase Agreement”), by and among the
Company and Holder and certain other Purchasers, and is subject to, and the
Company and the Holder shall be bound by, all the applicable terms, conditions
and provisions of the Purchase Agreement.

 

2. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
assigned to such terms in the Purchase Agreement.

 

3. Exercise Price. This Warrant may be exercised for a price per Warrant Share
equal to $3.98, subject to adjustment from time to time pursuant
to Section 12 (the “Exercise Price”).

 

4. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.

 

5. Transfer of Warrant.

 

(a) No Holder may, directly or indirectly, sell, exchange, assign or otherwise
transfer all or any portion of this Warrant without the prior written consent of
the Company; provided that (i) a Holder that is a natural person may transfer
all or a portion of this Warrant to one or more trusts for the benefit of such
Holder, such Holder’s spouse, a lineal descendant of such Holder or such
Holder’s parents, the spouse of any such descendant or a lineal

 

--------------------------------------------------------------------------------


 

descendant of any such spouse and (ii) a Holder that is a Person other than a
natural person may transfer all or a portion of the Warrant to an Affiliate of
such Holder.

 

(b) Subject to the Holder’s appropriate compliance with the restrictive legend
on this Warrant and the transfer restrictions set forth herein, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment
substantially in the form attached hereto as Attachment B duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new Warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

6. Exercise and Duration of Warrants. This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date. At 6:30 p.m. (New York City time) on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value.

 

7. Delivery of Warrant Shares.

 

(a) To effect conversions hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate number of Warrant Shares
represented by this Warrant is being exercised. Upon delivery of an Exercise
Notice substantially in the form attached hereto as Attachment A (an “Exercise
Notice”) to the Company at its address for notice determined as set forth
herein, and upon payment of the applicable Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than five (5) trading days after
the Date of Exercise (as defined below)) issue and deliver, or cause its
transfer agent to issue and deliver, to the Holder a certificate for the Warrant
Shares issuable upon such exercise registered in the name of the Holder or its
designee. A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company: (i) an Exercise Notice, appropriately completed and
duly signed, and (ii) payment of the Exercise Price (by certified or official
bank check, intra-bank account transfer or wire transfer) for the number of
Warrant Shares so indicated by the Holder to be purchased.

 

(b) If by the fifth trading day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant
to Section 7(a), the Holder will have the right to rescind such exercise.

 

(c) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

8. Charges, Taxes and Expenses. Issuance and delivery of certificated or
uncertificated shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee, or other incidental tax or expense in respect of the
issuance of such shares, all of which taxes and expenses shall be paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

 

9. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for

 

27

--------------------------------------------------------------------------------


 

this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a new warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a new warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver this
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the new warrant.

 

10. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from Liens or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 12). The Company covenants and
warrants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable.

 

11. Notice of Certain Corporate Action. In case the Company shall propose (a) to
offer to the holders of its Common Stock rights to subscribe for or to purchase
any shares of Common Stock or shares of stock of any class or any other
securities, rights or options, or (b) to effect any reclassification of its
Common Stock (other than a reclassification involving only the subdivision, or
combination, of outstanding shares of Common Stock), or (c) to effect any
capital reorganization, or (d) to effect any Fundamental Transaction (as defined
below), or (e) to effect the liquidation, dissolution or winding up of the
Company or (f) to offer to the holders generally of its Common Stock the right
to have their shares of Common Stock repurchased or redeemed or otherwise
acquired by the Company, or (g) to take any other action which would require the
adjustment of the Exercise Price and/or the number of Warrant Shares issuable
upon exercise of this Warrant, then in each such case (but without limiting the
provisions of Section 12), the Company shall give to the Holder, a notice of
such proposed action, which shall specify the date on which a record is to be
taken for purposes of such dividend, distribution of offer of rights, or the
date on which such reclassification, reorganization, Fundamental Transaction,
liquidation, dissolution, or winding up is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed and shall also set forth such facts with respect thereto as shall be
reasonably necessary to indicate the effect of such action on the Common Stock.
Such notice shall be so given at least ten (10) Business Days prior to the
record date for determining holders of the Common Stock for purposes of
participating in or voting on such action, or at least ten (10) Business Days
prior to the date of the taking of such proposed action or the date of
participation therein by the holders of Common Stock, whichever shall be the
earlier. Such notice shall specify, in the case of any subscription or
repurchase rights, the date on which the holders of Common Stock shall be
entitled thereto, or the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon any reorganization, reclassification, Fundamental Transaction
or other action, as the case may be. Such notice shall also state whether the
action in question or the record date is subject to the effectiveness of a
registration statement under the Securities Act or to a favorable vote of
security holders, if either is required, and the adjustment in Exercise Price
and/or number of Warrant Shares issuable upon exercise of this Warrant as a
result of such reorganization, reclassification, Fundamental Transaction or
other action, to the extent then determinable. No such notice shall be given if
the Company reasonably determines that the giving of such notice would require
disclosure of material information which the Company has a bona fide purpose for
preserving as confidential or the disclosure of which would not be in the best
interests of the Company.

 

12. Certain Adjustments. The number of Warrant Shares issuable upon exercise of
this Warrant is subject to adjustment from time to time as set forth in
this Section 12.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of any Warrants), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of Common Stock any shares of
capital stock of the Company; then in each such case (A) the Exercise Price will
be adjusted by multiplying the Exercise Price then in effect by a fraction, the
numerator of which equals the number of shares of Common Stock outstanding
immediately prior to such event (excluding treasury shares, if any), and the

 

28

--------------------------------------------------------------------------------


 

denominator of which equals the number of shares of Common Stock outstanding
immediately after such event (excluding treasury shares, if any), and (B) the
number of Warrant Shares issuable hereunder shall be concurrently adjusted by
multiplying such number by the reciprocal of such fraction.

 

Such adjustments will take effect (i) if a record date shall have been fixed for
determining the stockholders or security holders, as applicable, of the Company
entitled to receive such dividend, distribution or issuance by reclassification,
as the case may be, immediately after such record date, (ii) otherwise,
immediately after the effective date of such dividend, distribution,
subdivision, combination, or issuance by reclassification, as the case may be.

 

(b) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or a series of related
transactions, (A) effects any merger or consolidation of the Company with or
into another Person, (B) effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets,
(C) effects any reclassification, reorganization or recapitalization of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property (except for issuances by reclassification contemplated
by Section 12(a)(iv)), or (D) consummates a stock or share purchase agreement or
other business combination (including a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than fifty percent (50%) of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or group making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (ii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person or group of Persons) is completed pursuant to which holders of
Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property (each transaction or series of transactions
referred to in clause (i) or (ii) above, a “Fundamental Transaction”); then,
upon any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, (1) the
number of shares of common stock of the successor or acquiring corporation or,
if it is the surviving corporation, of the Company, and (2) any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such Fundamental
Transaction. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount and components of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Board shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration (substituting the most
appropriate market-based measure for the Trading Market in determining the daily
VWAP from time to time for each component of the Alternate Consideration or, if
no market-based measure is reasonably available for any such component, fixing
the daily VWAP of such component at the value determined by such apportionment,
but subject to further adjustment as provided in this Section 12). If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a new warrant
of like tenor to this Warrant but adjusted to be consistent with the foregoing
provisions and evidencing the Holder’s right to exercise such warrant for the
appropriate number of shares of capital stock and Alternate Consideration, if
any, in exchange for this Warrant. The Company shall ensure that the terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 12(b) and ensuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
or series of related transactions analogous to a Fundamental Transaction. “VWAP”
means, for any date, the price determined by the first of the following clauses
that applies: (A) if the Common Stock is then listed or quoted on a trading
market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the principal trading market on which
the Common Stock is then listed or quoted as reported by Bloomberg L.P. (based
on a trading day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (B) if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported during trading hours, or (C) in all other

 

29

--------------------------------------------------------------------------------


 

cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Company’s Board of Directors
and reasonably acceptable to the Holder, the fees and expenses of which shall be
paid by the Company.

 

(c) Notice of Adjustment. Upon any adjustment of the Exercise Price, and from
time to time upon the request of the Holder, the Company shall furnish to the
Holder the Exercise Price resulting from such adjustment or otherwise in effect
and the number of Warrant Shares then available for purchase under this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

 

13. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the Company shall pay the Holder an amount of
cash equal to the product of such fraction multiplied by the closing price of
one share of Common Stock as reported on the principal trading market for the
Common Stock on the Date of Exercise.

 

14. No Impairment. The Company shall not by any action including, without
limitation, amending its Certificate of Incorporation, any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but shall at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action, as may be necessary or appropriate to protect the rights of the
Holder against impairment. Without limiting the generality of the foregoing, the
Company shall take all such action as may be necessary or appropriate in order
that the Company may validly issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant at the then Exercise Price therefor.

 

15. No Rights as a Stockholder; Notice to Holder. Nothing contained in this
Warrant shall be construed as conferring upon the Holder the right to vote or to
consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.

 

16. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

17. Miscellaneous.

 

(a) Notices. Any and all notices or other communications or deliveries hereunder
(including any Exercise Notice) shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number pursuant to
this Section 17(a) prior to 5:30 p.m. (New York City time) on a trading day,
(ii) the next trading day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified
pursuant to this Section 17(a) on a day that is not a trading day or later than
5:30 p.m. (New York City time) on any trading day, (iii) the second trading day
following the date of mailing, if sent by nationally recognized overnight
courier service to the street address specified pursuant to this Section 17(a),
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be as follows:

 

(i) if to the Company, to:

 

Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

Attention: Joseph Shaulson, CEO

Email: jshaulson@metabolix.com

 

with a copy to (which shall not constitute notice to the Company):

 

30

--------------------------------------------------------------------------------


 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention:  John M. Mutkoski

Email:  jmutkoski@goodwinprocter.com

 

(ii) if to the Holder, to the address, facsimile number or email or street
address appearing on the Warrant Register (which shall initially be the
facsimile number and email and street address set forth for the initial Holder
in the Purchase Agreement);

 

or to such other address, facsimile number or email address as the Company or
the Holder may provide to the other in accordance with this Section 17(a).

 

(b) Assignment. Subject to the restrictions on transfer described herein, the
rights and obligations of the Company and the Holder shall be binding upon, and
inure to the benefit of, the successors, assigns, heirs, administrators and
transferees of the parties. The Company shall not have the right directly or
indirectly to assign or transfer this Warrant without the prior written consent
of the Holder, which may be withheld in the Holder’s sole discretion, or as part
of a Fundamental Transaction.

 

(c) No Third Party Beneficiaries. Nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant.

 

(d) Amendments; Waiver. This Warrant may be amended only in writing signed by
the Company and the Holder, and any amendment so effected shall amend each
Warrant issued pursuant to the Purchase Agreement and be binding upon each
holder of such Warrants (provided, however, that any such amendment that
adversely affects any holder or class of holders of such Warrants in a manner
that does not apply uniformly to all holders of such Warrants, as applicable,
shall require the written consent of such adversely affected holders or class).
Any provision of this Warrant may be waived, but only if in writing by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Warrant shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

(e) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of conflict
of laws.

 

(f) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law in any respect, such provision shall be
excluded from this Warrant and the balance of this Warrant shall be construed
and interpreted as if such provision were so excluded and shall be enforceable
in accordance with its remaining terms.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

METABOLIX, INC., a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Warrant]

 

32

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

EXERCISE NOTICE

 

To Metabolix, Inc.:

 

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.01 per share (“Common Stock”), of Metabolix, Inc., a
Delaware corporation, pursuant to Warrant No.          , originally issued on
                    , 2015 (the “Warrant”). The undersigned elects to utilize
the following manner of exercise:

 

Shares:

 

—

Full Exercise of Warrant

—

Partial Exercise of Warrant (in the amount of              Shares)

 

Exercise Price: $

 

Manner of Exercise:

 

—

Certified or Official Bank Check

—

Intra-Bank Account Transfer

—

Wire Transfer

 

[Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the [undersigned]/[the undersigned’s nominee as is specified
below].]

 

Date:

 

Full Name of Holder*:

 

Signature of Holder or Authorized Representative:

 

Name and Title of Authorized Representative†:

 

Additional Signature of Holder (if jointly held):

 

Social Security or Tax Identification Number:

 

Address of Holder:

 

 

 

 

 

Full Name of Nominee of Holder†:

 

Address of Nominee of Holder†:

 

 

 

 

 

 

--------------------------------------------------------------------------------

*   Must conform in all respects to name of holder as specified on the face of
the Warrant.

†   If applicable.

 

33

--------------------------------------------------------------------------------


 

 

ATTACHMENT B

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                 the right represented by the attached Common
Stock Warrant to purchase              shares of Common Stock of
Metabolix, Inc., a Delaware corporation (the “Company”), to which the Warrant
relates and appoints                      as attorney to transfer said right on
the books of the Company with full power of substitution in the premises.

 

Date:

 

Full Name of Holder*:

 

Signature of Holder or Authorized Representative:

 

Name and Title of Authorized Representative†:

 

Additional Signature of Holder (if jointly held):

 

Address of Holder:

 

 

 

 

 

Full Name of Transferee:

 

Address of Transferee:

 

 

 

 

 

 

 

In the presence of:

 

 

--------------------------------------------------------------------------------

*   Must conform in all respects to name of holder as specified on the face of
the Warrant.

†   If applicable.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF STANDSTILL AGREEMENT

 

Reference is made to that certain letter agreement, dated August 4, 2014 (the
“2014 Agreement”), between the undersigned and Metabolix, Inc. (“Metabolix”).
The purpose of this letter agreement is to amend and restate in its entirety the
2014 Agreement, and in so doing, this letter agreement shall replace in its
entirety the 2014 Agreement.  The undersigned hereby advises Metabolix that, in
connection with the execution of that certain Securities Purchase Agreement
dated June 15, 2015 by and among Metabolix, the undersigned and the other
investors listed therein (the “Securities Purchase Agreement”), as additional
consideration therefor, we hereby agree that (i) neither we nor any of our
affiliates or associates (as defined in the Securities Exchange Act of 1934, as
amended) shall purchase or acquire any additional shares of Metabolix’s common
stock, par value $0.01 per share (the “Common Stock”), if after such purchase,
our aggregate beneficial ownership (as determined in accordance with the
rules of the Securities and Exchange Commission) would exceed the percentage of
the then outstanding shares of Common Stock that we beneficially own after the
consummation of the transactions contemplated by the Securities Purchase
Agreement (including for this purpose the deemed exercise of all warrants issued
in the transaction), and (ii) we shall vote all shares acquired under the
Securities Purchase Agreement (including any shares acquired upon the exercise
of the warrants), in the same proportion as the votes cast by all other holders
of all classes of voting securities of Metabolix (as estimated by the inspector
of election immediately prior to the closing of the polls with respect to the
vote on any given matter, subject to adjustment for the inspector of election’s
final tabulation of votes cast), and (iii) neither we nor any of our affiliates
or associates shall sell, transfer or otherwise convey any shares of Common
Stock (or warrants to purchase Common Stock) to anyone who will own shares of
Metabolix in excess of the greater of (A) the number of shares that we own,
together with the number of shares owned by the trusts for the benefit of Jack
W. Schuler’s children, as of the date hereof, immediately prior to giving effect
to the transactions contemplated in the Securities Purchase Agreement, or
(B) 40% beneficial ownership (calculated based on the number of shares of
Metabolix common stock then outstanding plus shares of common stock that could
be issued to such person upon the exercise of outstanding options, warrants or
other rights held by such person that are then exercisable or exercisable within
60 days of such transfer), as a result of such transfer and other transfers from
third parties). In furtherance of the agreement set forth in the foregoing
clause (ii), we and our affiliates and associates shall use all reasonable
commercial efforts to have all shares that may be deemed to be beneficially
owned by any of us or our affiliates and associates to be present for quorum
purposes at all duly called Metabolix stockholder meetings, and we and our
affiliates and associates shall deliver executed proxies to Metabolix not less
than seven (7) days prior to such stockholder meeting.

 

35

--------------------------------------------------------------------------------